DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US Publication No. 2021/0134950) in view of Chen et al (US Publication No. 2020/0357750).
	Regarding claim 16, Hsu discloses a semiconductor device under construction comprising (a) two superimposed structures having a space therebetween Fig 18-21; and (b) a photosensitive thermoplastic material partially filling said space ¶0082 Fig 21,2102, said photosensitive thermoplastic material being such as to become selectively removable ¶0081. Hsu discloses all the limitations except for the electromagnetic radiation. Whereas Chen discloses a photosensitive thermoplastic material Fig 4B,404 ¶0046, said photosensitive thermoplastic material being such as to become selectively removable after exposure to an electromagnetic radiation with respect to the same photosensitive thermoplastic material not having been exposed to the electromagnetic radiation Fig 4A-4C.  Hsu and Chen are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hsu because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the exposure process of Hsu and incorporate the teachings of Chen to improve the patterning process of the device.
Allowable Subject Matter
Claims 1-15 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: After further search and consideration, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “(b) entirely filling the space with a thermoplastic material; (c) removing a first portion of the thermoplastic material present in the space, the first portion comprising at least part of a top surface of the thermoplastic material present in the space, thereby leaving in the space a remaining thermoplastic material having a height (h); and (d) heating up the remaining thermoplastic material so as to reduce its height (h)”, as recited in independent claim 1.
Claims 2-15 are also allowed as being directly or indirectly dependent of the allowed independent base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811